Blandford, Justice.
Defendant in error brought his action for words against plaintiff in error, and obtained a verdict and judgment. Bosworth moved for a new trial, which motion was made at the term when the verdict and judgment were rendered, to-wit, at the October term, 18S3. The court granted an *48order allowing movant forty days within which to prepare a brief of the evidence, and directed that said motion be heard before him on December 3, 1883, at the city of Griffin, which latter time was more than forty days from the time when said order was granted. On December 3, the presiding judge heard said motion and refused the new trial, the movant failing to appear.
It is insisted here that the judge' should have dismissed the motion for the non-appearance of movant, instead of hearing the motion and refusing the new trial, and this is the only error complained of.
There was no motion made to dismiss the motion for new trial. The papers being before the judge at the time and place designated for the hearing, he did right to hear and determine the motion, and the judgment is- affirmed.
Judgment affirmed.